LETTS, Judge.
We grant the writ of certiorari, quash the order dismissing the appeal and reinstate it in the circuit court. We point out that we find jurisdiction to exist pursuant to Florida Rule of Appellate Procedure 9.030(b)(2)(B). Since this petition is from an order of the circuit court acting in its appellate capacity, this case does not present the same question as to the State’s right to appeal as found in Jones v. State, 477 So.2d 566 (Fla.1985) and progeny.
Under Rule 9.020(g) an order is rendered when it is filed with the clerk of the lower tribunal rather than when it is signed by the judge.
In the instant case the county court judge signed the order on August 7, 1985 but the order was not filed for record until September 18, 1985. Accordingly the notice of appeal filed in the circuit court on October 2, 1985 was not untimely.
CERTIORARI GRANTED.
DELL and GUNTHER, JJ., concur.